     Case: 1:20-cv-01077 Document #: 4 Filed: 02/14/20 Page 1 of 3 PageID #:30




                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

NORTH AMERICAN HERB AND SPICE
CO. LTD. LLC,

                  Plaintiff,                              Case No.: 1:10-cv-1077
       v.

PAGES OF PURPOSE LLC,

                 Defendant.


                  NOTICE OF CLAIMS INVOLVING TRADEMARKS

       Pursuant to Local Rule 3.4, Plaintiff North American Herb and Spice Co. Ltd. LLC, by and

through their undersigned counsel, hereby provide notice of claims involving trademarks. The

information required by said Local Rule and by 15 U.S.C. §1116(c) is provided below.

       1.     Names and address of litigants:

              North American Herb and Spice Co. Ltd. LLC
              13900 West Polo Trail Drive
              Lake Forest, Illinois 60045

              Pages of Purpose LLC
              3038 Lorena Avenue
              Baltimore, Maryland 21230

       2.     U.S. trademark registrations upon which suit has been brought include the

following:

     Registration No.                    Trademark                           Goods

 5,730,830                     NORTH   AMERICAN       HERB      & For: Aromatic oils; Body
                               SPICE                              oils; Cleaner for use on
                                                                  fruits and vegetables;
                                                                  Hair oils; Shampoos;
                                                                  Shampoos for pets; Skin
                                                                  cream; Skin soap; Tooth
                                                                  paste; Hair shampoo;
                                                                  Nonmedicated
    Case: 1:20-cv-01077 Document #: 4 Filed: 02/14/20 Page 2 of 3 PageID #:31




                                                          mouthwash and gargle;
                                                          Spray cleaners for use on
                                                          fruits and vegetables.
                                                          (Class 3).

                                                          For: Dietary
                                                          supplemental drinks in
                                                          the nature of vitamin and
                                                          mineral beverages;
                                                          Dietary and nutritional
                                                          supplements; Dietary and
                                                          nutritional supplements
                                                          containing fish oil; Ear
                                                          drops; Nasal spray
                                                          preparations; Natural
                                                          dietary supplements;
                                                          Vitamins. (Class 5).

                                                          For: Honey infused with
                                                          spice blends, namely,
                                                          turmeric, ginger and
                                                          cinnamon; Spice
                                                          blends; Tea. (Class 30).


5,635,811                                                 For: Aromatic oils; Body
                                                          oils; Cleaner for use on
                                                          fruits and vegetables;
                                                          Hair oils; Hair shampoo;
                                                          Non-medicated
                                                          mouthwash and gargle;
                                                          Shampoos; Shampoos for
                                                          pets; Skin cream; Skin
                                                          soap; Tooth paste; Spray
                                                          cleaners for use on fruits
                                                          and vegetables. (Class 3).

                                                          For: Dietary
                                                          supplemental drinks in
                                                          the nature of vitamin and
                                                          mineral beverages;
                                                          Dietary and nutritional
                                                          supplements; Dietary and
                                                          nutritional supplements
                                                          containing fish oil;
                                                          Ear drops; Nasal spray
                                                          preparations; Natural

                                       2
     Case: 1:20-cv-01077 Document #: 4 Filed: 02/14/20 Page 3 of 3 PageID #:32




                                                                dietary supplements;
                                                                Vitamins. (Class 5).

                                                                For: Honey infused with
                                                                spice blends, namely,
                                                                turmeric, ginger and
                                                                cinnamon; Spice
                                                                blends; Tea. (Class 30).

 5,334,716                OREGANOL                              For: Skin cream
                                                                containing oregano; Hair
                                                                conditioner containing
                                                                oregano; Hair shampoo
                                                                containing oregano.
                                                                (Class 3).

                                                                For: Natural dietary
                                                                supplements containing
                                                                oregano. (Class 5).



Date: February 14, 2020

                                      Respectfully Submitted,

                                      /s/ Theodore J. Chiacchio
                                      Theodore J. Chiacchio
                                      Scott Nyman
                                      Nyman IP LLC
                                      20 N. Upper Wacker Drive, #1200
                                      Chicago, IL 60606
                                      Tel: (312) 487-2532
                                      Email: ted@nymanip.com

                                      Counsel for Plaintiff North American Herb & Spice
                                      Co. Ltd. LLC




                                        3
